DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's response submitted February 18, 2022, has been received. 
Allowable Subject Matter
Claims 36-50 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a method for fluid ejection from a print head including providing an electrical signal, actuating a particular fluid ejection actuator responsive to the electrical signal, and ejecting fluid from the nozzle of the particular ejector flow path corresponding to the particular fluid ejection actuator responsive to actuation of the particular fluid ejection actuator.
The cited art, U.S. Patent Pub. 2007/0263038 (“Bibl”) in view of U.S. Patent Pub. 2007/0296763 (“Kubo”), discloses a similar method of fluid ejection from a print head also providing an electrical signal along a particular electrical connection of an interposer to a particular fluid ejection actuator of multiple fluid ejection actuators housed by a substrate (paragraph [0043], interposer 320 with circuit 300 and substrate 124), wherein each of the multiple fluid ejection actuators corresponds to a respective ejector flow path defined through the substrate (actuators 122), each ejector flow path including a nozzle defined on a first surface of the substrate (nozzle 120), and a conduit extending from the nozzle to a second surface of the substrate opposite the first surface (channel 118), and wherein the interposer is attached to the second surface of the substrate, each electrical connection corresponding to a respective one of the multiple fluid ejection actuators and each interposer flow path being in fluid communication with a corresponding ejector flow path (paragraphs [0043-0044]); actuating the particular fluid ejection actuator responsive to the electrical signal (paragraph [0026]); and ejecting fluid from the nozzle of the particular ejector flow path corresponding to the particular fluid ejection actuator responsive to actuation of the particular fluid ejection actuator (paragraph [0036], actuator ejecting).  However, the cited art does not appear to explicitly disclose or suggest that the interposer  includes "multiple interposer flow paths ... each interposer flow path being in fluid communication with a corresponding ejector flow path.  Thus, the method of actuating the specific print head structure is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853